Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal disclaimer to overcome ODP rejection over US Patents 10,619,224, 10,640,842 and 10,669,607 is acknowledged and approved on 05/24/2022.

Allowable Subject Matter
Claims 1-17 are allowed in view of amendment of claim 1 and new claims 11-17 on 05/24/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  closest prior art is Bouaziz (US 2015/0147589) and Yang (CN202071468U).
Bouaziz discloses a method for fabricating a steel part by hot stamping and quenching followed by a thermal hardening treatment, (paragraph [0009] and claim 25). The method comprises: (Claim 25)
Providing a rolled steel sheet (i.e. presently claimed a sheet for heat treatment)
The fact a coating that contains Al, Al alloy or Al-based alloy (paragraph [0020]) is present on the steel sheet suggests instant claimed applying a pre-coating having at least one layer of Al or Al in contact with the steel substrate on at least one of the principal faces of the sheet
Heating the blank to a first temperature in a furnace to give the blank a fully austenitic structure.
Stamping the blank.
Quenching in a tool (paragraph [0001])to form a martensite matrix
Bouaziz does not expressly disclose " on at least a portion of the steel substrate blank, a polymerized layer over the precoating, the polymerized layer including 3 to 30%, by weight, carbon pigments wherein a carbon content on a surface of the press hardened part is less than a carbon content on the press hardened part without the polymerized layer” as required by instant claim 1.
Yang discloses a carbon nanotube reinforced high hardness coated steel place (Figure
1). Figure 1 illustrates a pre-coating on at least one face of the steel substrate and the precoating including at least one lay of aluminum or aluminum alloy and a carbon nanotube-reinforced layer (polymerized layer) are epoxy resin modified by 5-10% by weight of carbon nanotube with the layer thickness of 4-6 microns. (Page 3 paragraph 4) Thus, 5-10% overlaps presently claimed 3-30% carbon pigment. 4-6 micron overlaps presently claimed 2-30 microns.
However, the purpose of providing the carbon-nanotube reinforced coating of Yang is that the carbon nano-tube reinforced coating allegedly provides "good bending performance" and "does not crack or peel under various complicated processing conditions" (Page 1 paragraph 1).  Hence, it is the carbon nanotubes that allegedly "reinforce" the coating.  
In stark contrast, instant claim 1 requires that the heating step results a carbon content on a surface of the press hardened part is less than a carbon content on the press hardened part without the polymerized layer. Hence, there would be no apparent reason to provide the coating of Yang in the process of Bouaziz to result “a carbon content on a surface of the press hardened part is less than a carbon content on the press hardened part without the polymerized layer” as required by instant claim 1.

No prior art can be found to discloses instant process comprising on at least a portion of the steel substrate blank or a steel sheet, a polymerized layer over the precoating, the polymerized layer including 3 to 30%, by weight, carbon pigments wherein a carbon content on a surface of the press hardened part is less than a carbon content on the press hardened part without the polymerized layer”
Hence, instant claims 1-17 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733